Citation Nr: 1211274	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  08-29 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a respiratory disorder, variously diagnosed.

2.  Entitlement to service connection for a respiratory disorder, variously diagnosed.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty for training from March 1982 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The reopened claim of entitlement to service connection for a respiratory disorder, variously diagnosed is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In a June 1983 rating decision, the RO denied entitlement to service connection for an upper respiratory infection, claimed as pneumonia, finding that the evidence did not show a chronic respiratory disorder.  The Veteran was notified of this determination that same month, along with his appellate rights, and he did not appeal the decision within the one-year period.  Thus, the decision is final.  

2.  Evidence received since the June 1983 RO decision shows evidence of a chronic respiratory disorder, which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for a respiratory disorder, and therefore raises a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

The June 1983 RO decision, which denied service connection for an upper respiratory infection, claimed as pneumonia, is final.  New and material evidence has been received to reopen the claim of entitlement to service connection for a respiratory disorder.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a respiratory disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of such claims is deferred pending additional development consistent with the VCAA.

In October 1982, the Veteran submitted a formal claim for service connection for pneumonia.  See VA Form 21-526, Veteran's Application for Compensation or Pension.  In a June 1983 decision, the RO denied service connection for an upper respiratory infection, claimed as pneumonia, determining that the evidence showed it was acute and did not cause a chronic disability.  That same month, the RO provided the Veteran with notice of the decision.  The notice indicates that a fill-in-the-blanks form letter, Form FL 21-81, was used to inform the Veteran of the denial of his claim for monetary benefits, and to inform him of his appellate rights.  See 38 C.F.R. § 19.114 (1983).  

In a VA Form 21-4138, Statement in Support of Claim, received in October 1984, the Veteran wrote that he wanted to file a notice of disagreement on the denial of his claims and requested a statement of the case.  That same month, the RO notified the Veteran that his submission was after the one-year expiration date for filing a notice of disagreement and informed him he could reopen his claim by submitting new and material evidence.  The RO noted that it could take no action at that time.  

Thus, the June 1983 rating decision, denying service connection for a respiratory disorder, claimed as pneumonia, became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The United States Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

The relevant evidence of record at the time of the June 1983 RO decision included records from service and a VA examination report.  The service treatment records show the Veteran was hospitalized for three days with, "Acute Respiratory Disease."  An April 1983 VA examination report shows the examiner noted the Veteran's in-service hospitalization for "pneumonia."  He also noted that the Veteran reported he had been seen at "University Hospital" two to three weeks ago and was told he had pneumonia, but was not hospitalized.  Clinical examination of the lungs revealed no evidence of any diminished breath sounds and fairly good expansion.  There was also no dullness to percussion, no rales.  The examiner noted the Veteran complained of some tenderness in the right lung base, but that as far as physical examination, "nothing pertinent could be found."  The examiner diagnosed possible recurrent residual pneumonia, but noted that x-rays were negative for active pneumonia at the present time.  In the June 1983 decision, the RO found that the in-service respiratory disease was acute and transitory and that there was no evidence of a chronic respiratory disorder.  

The evidence received since the June 1983 RO decision includes multiple medical records showing evidence of a current respiratory disorder.  The Board finds that this evidence constitutes new and material evidence in that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with previous evidence of record.  Specifically, there is competent evidence a chronic respiratory disorder, that was not present at the time of the 1983 decision, and this raises a reasonable possibility of substantiating the Veteran's claim.  Thus, the claim for service connection for a respiratory disorder is reopened.


ORDER

New and material evidence having been received, the petition to reopen the Veteran's claim for service connection for a respiratory disorder is granted and, to that extent only, the appeal is granted.



REMAND

The Board finds, however, that additional development is warranted before it can decide the issue on the merits, which development is described below.

At the time the Veteran underwent the VA examination in April 1983, he completed parts of VA Form 21-2545, Report of Medical Examination for Disability Evaluation.  There, he indicated he had been treated at University Hospital for chest pains on April 2, 1983.  The Veteran told the VA examiner he had been diagnosed with pneumonia again at that time.  An attempt to obtain these records has not been made, and the Board finds that they may be potentially relevant to the issue on appeal.

In a May 2010 letter, Dr. Arastoo T. Nabizadeh wrote that the Veteran was being managed in his clinic.  See letter.  Records from this clinic have not been associated with the claims file and are potentially relevant to the issue on appeal.  Thus, an attempt to obtain the records must be made.

In a June 2010 letter, Dr. Jairo Brieva wrote that the Veteran had been a patient since August 2009.  See letter.  Records from this practice have not been associated with the claims file and are potentially relevant to the issue on appeal.  Thus, an attempt to obtain the records must be made. 

Lastly, VA provided the Veteran with an examination in connection with this claim in November 2007.  There, the VA examiner addressed only the etiology of the diagnosis of sarcoidosis.  He did not address the other diagnoses that have been raised during the appeal: extrinsic asthma, bilateral interstitial lung disease, bilateral upper lobe pneumonia, possible bronchiectasis, bilateral apical and reticular nodular infiltrates in the upper lobes, a mild extrinsic ventilator defect, pulmonary fibrosis, airway disease, and multiple non-caseous granulomas.  The Board finds that because additional evidence has been received to show other respiratory disorders, another medical opinion is warranted that addresses the etiology of the other diagnosed respiratory disorders.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide information and a signed authorization form to allow the VA to obtain private medical records from the following locations:

(i) University Hospital in April 1983;
(ii) Dr. Arastoo T. Nabizadeh's clinic (the Veteran should provide dates of treatment);
(iii) Dr. Jairo Brieva from August 2009 to present.

If there are any other relevant records the Veteran wants VA to attempt to obtain that are not already of record, he should provide permission and sufficient information so that the records can be requested on his behalf.  

Additionally, if there are outstanding records pertaining to the Veteran's respiratory disorder, such as records related to a claim for workers compensation for that disorder, the Veteran should provide VA permission to obtain these records.  

All attempts to fulfill this development should be documented in the claims file.  

2.  After the above development has been accomplished, the AMC should then schedule the Veteran for an examination in connection with the claim for service connection for a respiratory disorder.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The examiner is informed of the following facts:

* The Veteran served on active duty for training from March 15, 1982, to July 22, 1982-a period of approximately four months.  

* The Veteran's service treatment records show that on March 25, 1982, the Veteran was seen with complaints of fever, scratchy throat, headaches, feeling cold, and chills for one day.  The examiner diagnosed an upper respiratory infection.  

* A DA Form 3647-1, Inpatient Treatment Record Cover Sheet, shows a diagnosis of "Acute Respiratory Disease."  It shows the Veteran was hospitalized for three days.    

* An April 1983 VA examination report shows that the Veteran reported he had been seen at University Hospital and told he had a recurrence of pneumonia.  He stated he was not hospitalized, but was given medication.  On physical examination, the examiner wrote there was no evidence of any diminished breath sounds and fairly good expansion.  There was no dullness to percussion and no rales.  The examiner noted the Veteran complained of tenderness in the right lung base but that physical examination revealed that nothing pertinent could be found.  The impression was possible recurrent residual pneumonia with x-ray negative for active pneumonia at the present time.  

* A February 1985 Report of Medical Examination shows that clinical evaluation of the lungs and chest was normal.  In a Report of Medical History completed by the Veteran at that time, he checked, "No" to having a history of asthma, shortness of breath, pain or pressure in chest, and chronic cough.  The Veteran has claimed that the Report of Medical History has been altered, but the Board has found no evidence that the report has been altered and appears to be consistent with subsequent Reports of Medical History. 

* A September 1985 medical record shows the Veteran was seen with complaints chest pains after coughing, coughing, gagging, excessive sweating, irritated throat, and headaches for four (4) days.  He was diagnosed with an upper respiratory infection.    

* December 1985, October 1989, April 1994, and May 1999 Reports of Medical Examination show that clinical evaluation of the lungs and chest was normal at each of those times.    

* April 1994 and May 1999 Report of Medical History completed by the Veteran at those times show he denied a history of asthma, shortness of breath, pain or pressure in chest, and chronic cough.    

* A December 1996 medical record from Physical Medicine Associates shows that when asked for his medical history, the Veteran denied a history of asthma.    

* A February 2006 private medical record shows a diagnosis of pneumonia.    

* A March 2006 private medical record shows the Veteran was seen for evaluation of interstitial infiltrates on chest x-ray.  The examiner noted that the Veteran was "feeling fine until December when he started noticing he was coughing a lot."  The assessment was bilateral interstitial lung disease.    

* A May 2006 private medical record shows a diagnosis of interstitial disease of both upper lobes.    

* A separate May 2006 private medical record shows the examiner wrote the Veteran had nonresolving reticulonodular infiltrates in the bilateral upper lobe, which had been treated with antibiotics without improvement.  The examiner noted that the Veteran had had these infiltrates since December.    

* A July 2006 private medical record shows the examiner noted that pathology revealed "multiple non-caseating granulomas with fibrosis which may represent sarcoidosis."  The impressions were sarcoidosis and shortness of breath.  

* A November 2007 VA examination report shows the examiner diagnosed sarcoidosis and stated there was no objective medical literature to indicate that an acute respiratory illness would cause sarcoidosis 26 years later.    

* In a May 2010 letter from Dr. Arastoo Nabizadeh, he wrote that it was "quite possible that the patient's recent lung problem with ongoing disability might be directly or indirectly related to the lung infection in 1982."  

* At a May 2010 hearing before the Board, the Veteran testified he had a chronic cough and chest pressure from his 1982 hospitalization until he was treated for lung problems in 2006.    

* While the Board has laid out some of the relevant facts, the Board requests that the examining physician review the claims file and all the records obtained by the RO in connection with this Remand action and specifically address the following questions:

   (i)  What are the Veteran's current lung disability or disabilities?  

   (ii)  For each diagnosis, please opine as to whether it is at least as likely as not (50 percent probability or greater) that the current lung disability is related to the one in-service diagnosis of "Acute Respiratory Disease"?  

A complete rationale for the examiner's opinion must be provided, which includes a discussion of the medical principles involved and the evidence in the record that supports the opinion. 

If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record.

Following the completion of the development above the issue of entitlement to service connection for a respiratory disorder, variously diagnosed should be readjudicated.  

If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board. The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



__________________________________________
Joaquin Aguayo-Pereles
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


